Citation Nr: 0520122	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bursitis of the left 
shoulder, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Muskogee, Oklahoma, which denied a disability rating 
in excess of 30 percent for bursitis of the left shoulder.  
The Board remanded the case to the RO in October 2003 for 
additional development.  That development has been 
accomplished and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran is right hand dominant.

3.  The veteran's bursitis of the left shoulder is manifested 
by pain and limitation of motion, with no evidence of any 
ankylosis or impairment of the humerus involving fibrosis 
union, nonunion, or loss of head of the flail shoulder.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bursitis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5201 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating in excess of 30 
percent for his service-connected bursitis of the left 
shoulder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in August 2002, a statement of the case (SOC) issued in 
October 2002, a supplemental statement of the case issued in 
March 2005, as well as a letter by the RO dated in April 2002 
and a letter by the Appeals Management Center (AMC) dated in 
May 2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, the RO obtain all outstanding VA treatment records.  
In addition, the veteran's bursitis of the left shoulder was 
examined for compensation purposes in July 2002 and again in 
October 2004.  These examination reports appear adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 



II.  Merits of the Claim

The record shows that the veteran was treated for myositis of 
the left shoulder while on active duty.  The veteran was 
later diagnosed with subacute bursitis of the left trapezius 
muscles after service.  As a result, in a May 1970 rating 
decision, the RO granted service connection for bursitis of 
the left trapezius muscles.  This disability was eventually 
rated as 30 percent disabling.  

In January 2002, the veteran filed a claim for a disability 
rating in excess of 30 percent.  The RO denied the veteran's 
claim in an August 2002 rating decision.  The veteran 
appealed that decision.  Therefore, the issue on appeal is 
entitlement to a disability rating in excess of 30 percent 
for bursitis of the left shoulder. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The record shows that the veteran is right-handed.  His left 
(minor) shoulder disorder is currently rated as 30 percent 
disabling under Diagnostic Code (DC) 5201.  Under this code 
provision, a 30 percent rating is provided where motion of 
the minor arm is limited to 25 degrees from the side.  The 
Board notes that 30 percent is the maximum rating provided 
under DC 5201 for the minor shoulder.  38 C.F.R. § 4.71a, DC 
5201.

The Board notes that other potentially applicable diagnostic 
codes which provide ratings higher than 30 percent for 
disabilities involving the shoulder include DC 5200 
(ankylosis of the scapulohumeral articulation) and DC 5202 
(other impairment of the humerus).  38 C.F.R. § 4.71a, DCs 
5200, 5202 (2004).

The facts of this case show that the veteran received VA 
outpatient treatment for his left shoulder disability in 2001 
and 2002.  Of particular relevance, an October 2001 report 
shows that the veteran was seen at urgent care for complaints 
of severe pain in his left shoulder and neck, which he rated 
at level 7 on a pain scale from zero to 10.  It was noted 
that the veteran reported relief from pain following an 
injection two months prior but that the pain had recently 
returned.  The veteran was prescribed Methocarbamol and 
Ibuprofen.  

A November 2001 report shows that the veteran was seen for 
pain in his lower back and left shoulder.  He reported that 
Methocarbamol and Ibuprofen provided only mild relief from 
pain.  He rated the pain between 6 and 7, with flare-ups in 
which pain reached level 10 but lasted only a few minutes.  
He reported that pain increased with picking up and reaching 
for objects.  He denied difficulty with activities of daily 
living.  He denied both weakness and numbness.  Objectively, 
the veteran was unable to raise his left arm beyond 45 
degrees.  Tenderness was present with palpation at the 
anterior acromioclavicular (AC) joint.  He was unable to 
circumduct and fight against resistance.  His grip strength 
was 5/5 with no drop sign noted.  Motor strength was 4/5 for 
the left upper extremity.  The diagnoses included left 
shoulder pain - rule out rotator cuff tear versus frozen 
shoulder, and probable degenerative joint disease of the 
cervical spine.  

The veteran was seen for a follow-up evaluation later in 
November 2001 for persistent left shoulder pain, which was 
described as spastic in nature.  A physical examination 
revealed no acute limitation of motion of the left upper 
extremity, although spastic activities were present during 
passive motion.  X-rays were normal.  The diagnostic 
assessment included left shoulder spasm - normal X-ray. 

When seen in January 2002, the veteran's left shoulder 
demonstrated flexion to 90 degrees, abduction to 40 degrees, 
and external rotation to 20 degrees.  Pain and discomfort 
were reported with rotation.  X-rays of the left shoulder 
revealed a bony spur on the lateral border of the acromial, 
which the clinician did not believe was causing any 
impingement.  X-rays of the cervical spine revealed 
degenerative arthritis.  A subacromial steroid injection with 
Marcaine was administered, which provided tremendous pain 
relief and improved range of motion.  

In April 2002, the veteran reported good pain relief with 
prior injections but that the pain had returned to his neck 
and left shoulder, which he rated between 3 and 4.  He 
reported that pain was exacerbated by reaching with the left 
arm and with any kind of neck movement.  It was noted that 
the veteran was unemployed due to back surgery.  Objectively, 
strength of both upper extremities was 5/5 with tenderness 
over the left AC joint.  Reflexes in the biceps and triceps 
were 1+/3.  The diagnostic assessment was cervicalgia, 
bilateral upper extremity pain, left greater than right, with 
radiculopathy secondary to degenerative joint disease and 
canal stenosis secondary to spur formation.  

The veteran reported no changes when seen in June 2002.  His 
left shoulder demonstrated abduction from zero to 45 degrees 
and external rotation from zero to 15 degrees.  The 
diagnostic assessment was neck and bilateral shoulder pain 
secondary to spondylosis at C4 to C7 and degenerative joint 
disease of the shoulders.  

In July 2002, the veteran's left shoulder was examined for VA 
compensation purposes.  At that time, the veteran reported 
that his left shoulder was manifested by pain, weakness, 
stiffness, recurrent subluxation, inflammation, instability, 
and fatigability.  He reported that the pain was constant but 
that Ibuprofen provided some relief from pain.  He indicated 
that the shoulder tended to freeze up about every two years.  
He explained that he had difficulty dressing himself because 
of his inability to manipulate buttons.  He said he was able 
to drive a car and shop, but that it hurt to push a vacuum 
and brush his teeth with his left hand.

A physical examination of the left shoulder revealed atrophy 
of the supraspinatus muscles into the shoulder area.  
Weakness was also present in this area.  Range-of-motion 
testing revealed 90 degrees of flexion, 90 degrees of 
abduction, 25 degrees of external rotation, and 90 degrees of 
internal rotation.  Pain was present with flexion and 
abduction.  The examiner also noted that the left shoulder 
demonstrated pain, fatigue, weakness, and lack of endurance, 
with pain and fatigue being the primary problem.  The 
examiner stated that the reviewed x-rays defined the issue as 
probably arising from within the neck level with a spinal 
stenosis which had been developing.  He stated further that 
x-rays of the shoulder basically did not reveal too much bone 
pathology within the area of the shoulder joint.  He stated 
that the problem seemed to be coming from the neck which 
included spondylosis at C4-5, C5-6, and C6-7, with very large 
osteophytes in the neck, loss of normal curve, and a 
definitely narrowed thecal sac.  The examiner noted that 
there was neurological loss of muscle tissue and loss of 
muscle power resulting in freezing of the joint with 
instability and severe pain.  The examiner also stated that 
this represented "an almost complete disability of the left 
shoulder and arm along that side so this veteran probably 
would not be able to perform any occupation where he had to 
use the left arm at all."  He reiterated that the veteran 
had mild degenerative changes of the left shoulder secondary 
to, based on x-rays, spondylosis of the cervical spine with 
severe pain, weakness, and lack of endurance with very large 
osteophytes in the neck with the loss of normal curvature of 
the neck.  

The veteran continued to received VA outpatient treatment for 
his left shoulder disability in 2003.  A June 2003 report 
noted the veteran's complaints of left shoulder pain.  On 
physical examination, the left shoulder demonstrated 
decreased range of motion and tenderness to palpation, 
especially along the clavicle.  The veteran noted that 
exercises were not helping and were in fact causing increased 
pain.  Radiographs performed in October 2003 revealed mild 
osteoarthritis.  The diagnostic impression was "no acute 
findings are seen."

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in May 2003 concerning the 
severity of his left shoulder disability.  He testified that 
his left shoulder was manifested by pain, weakness, 
fatigability, swelling, tenderness, parasthesia, and 
decreased range of motion.  He said that he was unable to use 
his left hand for cooking, driving, vacuuming, zipping his 
pants, brushing his teeth, and lifting objects while 
shopping.  He stated that he was taking anti-inflammatory 
medication, muscle relaxers, and Tylenon-3, all of which 
provided only temporary relief of symptoms.  He reported 
constant pain in his left shoulder, with flare-ups occurring 
several times a day for 30 to 60 minutes in which pain 
increased from 8 to 10.  The veteran indicated that he was 
entitled to a 40 percent disability rating based on either an 
extraschedular rating or on his complaints of pain, weakness, 
and instability.  

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
May 2003, the veteran's girlfriend stated that she had known 
the veteran for only four months.  During that time, she 
noted that the veteran had difficulty sleeping because of 
pain and discomfort in his left shoulder.  She also indicated 
that he complained of pain with only slight movements, 
including lifting a cup, turning his head, and trying to sit 
or stand.  She stated that he would use his right arm as much 
as possible to avoid dealing with his left arm.  As a result, 
he tended to avoid activities such as hunting, heavy lifting, 
as well as mechanical and electrical work.  She stated that 
his left shoulder continued to lose strength, endurance, 
coordination, and range of motion.  

At a VA examination in October 2004, the veteran reported 
occasional episodes in which his left shoulder would freeze 
up, which prevented him from being able to move his left 
shoulder.  He reported that physical therapy provided no 
relief but that a recent injection had helped.  He rated the 
pain between 3 and 4, with occasional flare-ups every two to 
three days in which pain increased to level 7.  He denied any 
history of dislocations or subluxation.  He stated that he 
worked making fishing jigs.

A physical examination of the left shoulder revealed no 
swelling, edema, effusion, instability, or weakness.  Mild 
tenderness was present over the left scapular area and also 
over the tip of the left shoulder.  There was also no 
redness, heat, or abnormal movement, although he tended to 
guard his left arm with movement.  No deformity of the joint 
was present.  His left shoulder exhibited 110 degrees of 
flexion, 95 degrees of abduction, 70 degrees of adduction, 70 
degrees of internal rotation, and 80 degrees of external 
rotation.  He reported that all movements were painful.  
Muscle twitching was also observed during abduction.  
Reflexes were normal and symmetrical, and sensory function 
was intact.  X-rays revealed minimal inferior spurring at the 
glenoid and minimal spurring of the AC joint.  

Based on these findings, the diagnosis was mild degenerative 
joint disease of the left shoulder with mild functional loss 
due to pain.  The examiner found no evidence of bursitis of 
the left shoulder.  He also found no evidence of any 
neurological deficit of muscle power during the examination.  
The veteran reported pain with all movements of the left 
shoulder, but was able to endure the pain.  The examiner 
opined that the veteran's symptoms were mostly due to his 
cervical stenosis and mild degenerative joint disease of the 
left shoulder. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 30 percent for his service-connected 
bursitis of the left shoulder.  As noted, the 30 percent 
disabling rating currently in effect is the maximum provided 
under DC 5201 for the minor shoulder.  The Board also finds 
that no other diagnostic code pertaining to the minor 
shoulder affords the veteran a disability rating greater than 
30 percent when the facts of this case are considered.  

First, no evidence shows that the veteran's left shoulder has 
been manifested by ankylosis.  See 38 C.F.R. § 4.71a, DC 
5200.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  Despite the description of a frozen shoulder on 
occasion by several medical professionals, range-of-motion 
testing has consistently shown that the veteran clearly has 
motion in that joint.  In this regard, range-of-motion 
testing in July 2002 revealed 90 degrees of flexion, 90 
degrees of abduction, 25 degrees of external rotation, and 90 
degrees of internal rotation, while testing in October 2004 
revealed 110 degrees of flexion, 95 degrees of abduction, 70 
degrees of adduction, 70 degrees of internal rotation, and 80 
degrees of external rotation.  Thus, a disability rating 
higher than 30 percent is not warranted under DC 5200.  

Second, no medical evidence shows impairment of the humerus 
involving fibrosis union, nonunion, or loss of head of the 
flail shoulder.  See 38 C.F.R. § 4.71a, DC 5202.  For 
example, X-rays revealed mild degenerative changes of the 
left shoulder, as well as minimal inferior spurring at the 
glenoid and minimal spurring of the AC joint, with no mention 
of fibrosis union, nonunion, or loss of head of the flail 
shoulder.  Thus, DC 5202 does not apply to this case. 

The Board notes that DC 8518 provides a 40 percent evaluation 
where evidence shows complete paralysis of the circumflex 
nerve (minor arm).  See 38 C.F.R. § 4.124a.  The veteran has 
reported radicular symptoms involving his left arm and hand, 
which appear to be attributable to his disability of the 
cervical spine.  However, no significant neurological 
findings due to his service-connected left shoulder 
disability have been reported that would warrant an 
evaluation in excess of 30 percent.  The Board emphasizes 
that the October 2004 VA examination report noted that there 
was no evidence of any neurological deficit of muscle power 
during the examination, and the July 2002 examiner indicated 
that the pain, weakness and endurance related to the left 
shoulder was due to pathology of the cervical spine.  Thus, a 
disability rating in excess of 30 percent is not warranted 
under DC 8518.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, there is no basis for a 
rating in excess of the maximum schedular rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In any event, a VA examiner 
in October 2004 found only mild functional loss due to pain, 
which would not afford the veteran a disability rating in 
excess of 30 percent. 

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's bursitis of the left shoulder.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
service-connected bursitis of the left shoulder has caused 
marked interference with employment or has required 
hospitalizations.  The Board has considered the opinion 
provided in the July 2002 VA examination report that the 
veteran had "an almost complete disability of the left 
shoulder and arm along that side so this veteran probably 
would not be able to perform any occupation where he had to 
use the left arm at all."  However, the examiner indicated 
that the more significant symptomatology associated with the 
left shoulder was due to the veteran's nonservice-connected 
cervical spine disorder.  The October 2004 VA examiner 
reached a similar conclusion.  Further, in April 2002, the 
veteran told a VA clinician that he stopped working because 
of recent back surgery.  In any event, although the veteran's 
left shoulder disability clearly impacts his ability to work, 
such impairment has already been contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 30 percent for bursitis of 
the left shoulder is denied. 




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


